Mr. Justice, James H. MacLeary,
after making the above statement of facts, rendered the following • opinion of the Court:
The findings of fact and the conclusions of law of the judgment appealed from, are acepted. Moreover, no error has been committed by the District Court of San Juan in the decision hereinbefore quoted in full. It was never the object of the Customs Regulations to interfere with the collection of insular revenues, nor could it have such an effect, even if that had been its purpose. The decisions of the Insular Treasury, as set forth in aforesaid judgment are in strict accordance with the laws in force at the time. We adjudge that we should affirm and do affirm, the judgment rendered by the District Court of San Juan, June 6, 1902, with costs against appellants.
Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras and Sulzbacher, concurring.